A.D. Lawrence, as plaintiff in error, prosecutes this appeal from a judgment of the district court of Cotton county, Okla., entered on the first day of February, 1919, decreeing that certain of the defendants in error were the owners of an interest in and to the oil and gas lease in controversy, and directing that the plaintiff in error execute to said defendants in error a good and sufficient assignment of said lease.
The attorney for plaintiff in error has, under date of June 3, 1922, filed in this court the following suggestion:
"The plaintiff in error, A.D. Lawrence, is now deceased and the lease involved in this suit is also dead, so that the questions involved herein are now moot. Under such circumstances the administrator of the estate of A.D. Lawrence has not felt it advisable to revive the case before its disposition, hence under the circumstances makes the suggestion to the court, leaving the disposition of the case to the court."
As the questions presented by this appeal have become moot, this appeal will be dismissed under the authority of the following cases: Doctors' Oil Co. v. Adair et al., 83 Okla. 53,200 P. 858; Edmondson v. 87 Okla. ___, 207 P. 969; Oklahoma v. Taylor et al., 82 Okla. 220, 200 P. 149; Thomason, County Treasurer, v. Board of County Commissioners, 56 Okla. 79,155 P. 881; Parrish v. School District No 19, 68 *Page 13 
Okla. ___, 171 P. 461; Killough v. Ft. Supply Tel. Co.,55 Okla. 198, 154 P. 1192.
The appeal is hereby dismissed.
McNEILL, ELTING, KENNAMER, and NICHOLSON, JJ., concur.